Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Reports Drill Results of 17.32 g/t Au over 10.33 Meters (0.61 oz./t over 33.89 ft.) in Duplicate Assay at Madsen Fork Zone Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR SASKATOON, April 16 /CNW/ - Claude Resources Inc. (CRJ.TSX : CGR.AMEX) today announced screen metallic assay results from the Fork Zone at the Company's 100% controlled Madsen Project at Red Lake, Ontario. The final screen metallic assays returned results that are significantly higher than preliminary assays completed by traditional gravimetric analysis and as reported on February 28, 2008. << Hole ID Gravimetric Analysis Assay Screen Fire Metallic Assay (Reported as at (Reported as at February 28, 2008) April 16, 2008) RUM-08-46 14.74 g/t over 1.60 m. 18.48 g/t over 1.60 m. (0.52 oz./t over 5.25 ft.) (0.65 oz./t over 5.25 ft.) RUM-08-48 12.11 g/t over 10.33 m. 17.32 g/t over 10.33 m. (0.43 oz./t over 33.89 ft.) (0.61 oz./t over 33.89 ft.) Including: 17.14 g/t over 3.63 m. 30.80 g/t over 3.63 m. (0.60 oz./t over 11.91 ft.) (1.09 oz./t over 11.91 ft.) >> "This intercept was duplicate assayed because significant coarse visible gold in the core is not fully represented using traditional gravimetric analysis. The screen fire metallic assay results from the Fork Zone program support our belief in the potential for development of shallow, high grade resources associated with the Mafic/Ultramafic trend," said Brian Skanderbeg, Vice President Exploration. "The improved grades over significant widths returned from the latest Fork Zone drilling are very encouraging and the potential of this discovery remains high." The Fork Zone area lies approximately 600 meters southwest (2,000 feet) of the Russet South mineralization zone along the Mafic/Ultramafic trend. The Company plans to initiate further drilling on the Fork Zone target in early May. A map of the Fork Zone and the Madsen exploration property is available on the Claude Resources website at www.clauderesources.com. Brian Skanderbeg, P.Geo. and M.Sc., Claude's Vice President Exploration, is the Qualified Person who has reviewed and approved this news release. Drill core was halved and samples averaging 1.0 to 1.5 meters were submitted to TSL Laboratory in Saskatoon, Saskatchewan and/or SGS Laboratories at Red Lake, Ontario. Both laboratories are ISO approved. Rigorous quality assurance and quality control procedures have been implemented including the use of blanks, standards and duplicates (1 in 20 samples). Core samples were analyzed screen metallic assay and/or 30 gram gold fire assay with an atomic absorption and gravimetric finish. Intercepts are reported as drilled widths and range from 65% to 90% of true widths. Composite intervals were calculated using a 3.00 g/t cut-off and may include internal dilution. Claude Resources Inc. is a public company based in Saskatoon, Saskatchewan, whose shares trade on the Toronto Stock Exchange (TSX-CRJ) and the American Stock Exchange (AMEX-CGR). Claude is a gold exploration and mining company. The Company also owns producing oil and natural gas assets.
